Citation Nr: 1721578	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for emphysema prior to June 20, 2016 and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserve from December 1990 to May 1991, and service on active duty in the Southwest Asia theater of operations during the Gulf War from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, determined that new and material evidence had not been received as to the issue of service connection for joint pain and also denied an increased rating for PTSD.  The Veteran perfected an appeal to that determination.  In a February 2012 rating decision, an increased rating for 50 percent was granted for PTSD from November 2008.  In July 2013, service connection was granted for emphysema and a zero percent (noncompensable) rating was assigned.  The Veteran perfected an appeal to that determination.  The Veteran testified before the undersigned at a Board hearing via video conference from the RO in December 2015.

In pertinent part, in an April 2016 rating decision, the Board reopened the claim of service connection for joint pain and remanded that issue on the merits.  The Board also remanded the issues of entitlement to an increased rating for PTSD and entitlement to an initial compensable rating for emphysema 

In an October 2016 rating decision, service connection for joint pain was granted, resolving that issue.  The RO also increased the disabilities ratings for PTSD to 70 percent (effective November 10, 2008) and for emphysema to 30 percent (effective June 20, 2016).  The Veteran and his representative indicated in his notice of disagreement, substantive appeal, and at his Board hearing that the Veteran was seeking a 70 percent rating for the appeal period.  Thus, the RO properly considered that matter a full grant of requested benefits on appeal.  However, the matter of a higher rating for emphysema remains in appellate status.  AB.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been service-connected for emphysema rated as noncompensably disabling since November 30, 2009, and rated as 30 percent disabling from June 20, 2016.  The Veteran's emphysema is rated under Diagnostic Code 6603.

Under Diagnostic Code 6603, a 10 percent disability rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Note 5.  If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).

In June 2013, the Veteran was afforded a VA examination.  At that time, the Veteran complained of having occasional chest tightness and wheezing.  The Veteran did not require the use of oral or parenteral corticosteroid medications.  He used intermittent, but not daily inhalational bronchodilator therapy.  The Veteran did not require the use of oral bronchodilators.  The Veteran's  respiratory condition did not require the use of antibiotics.  The Veteran did not require oxygen therapy.  X-rays showed upper zone emphysema with no infiltrates.  PFTs were performed and the examiner indicated that the PFT results reported accurately showed the current pulmonary function.  The pre-bronchodilator testing indicated the following findings.  FVC was 100 percent of predicted; FEV-1 was 86.3 percent of predicted; FEV-1/FVC was 69 percent of predicted; and DLCO was 54 percent of predicted.  The post-bronchodilator testing indicated the following findings.  FVC was 103.6 percent of predicted; FEV-1 was 93.5 percent of predicted; FEV-1/FVC was 72 percent of predicted; and DLCO was not shown.  The examiner indicated that the FEV-1 findings reflected the current level of impairment.  The examiner indicated that employment was not affected by the emphysema.  The examiner stated that the Veteran had mild emphysema considering his smoking history and history of exposure to oil well fires in the Persian Gulf.  

At his December 2015 Board hearing, the Veteran testified that he used albuterol as needed, maybe once or twice a day.  He also used a humidifier.  He said that he became short of breath at work and at home with exertional activities.

In June 2016, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's respiratory condition required the use of inhaled medications.  He used inhalational bronchodilator therapy.  Inhalational anti-inflammatory medication was used daily.  He did not require the use of oral bronchodilators,  antibiotics, or outpatient oxygen therapy for his respiratory condition.  His chest x-rays showed no significant interval change since the last x-rays and there were no acute infiltrates or effusions.  PFTs were performed.  Pre-bronchodilator findings reflected the following findings.  FVC was 77.5 percent of predicted; FEV-1 was 68.5 percent of predicted; FEV-1/FVC was 70 percent of predicted; and DLCO was 48.1 percent of predicted.  The post-bronchodilator testing indicated the following findings.  Post-bronchodilator testing revealed that FVC was 78.6 percent of predicted; FEV-1 was 64.2 percent of predicted; FEV-1/FVC was 65 percent of predicted; and DLCO was not shown.  The examiner indicated that the FEV-1 findings reflected the current level of impairment.  The examiner indicated that employment was affected by the emphysema because he was unable to perform prolonged strenuous physical activities  

There is no explanation as to why no DLCO results were provided for post-bronchodilator testing.  Thus, such testing must be conducted.  

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected emphysema.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for respiratory disorders.  The DBQ should be filled out completely as relevant.  The examiner should address why the prior two VA examinations did not conduct post-bronchodilator DLCO testing and that testing should be specifically conducted on the current examination unless the examiner finds the test would not be useful or valid in a particular case  All findings, conclusions, and opinions must be supported by a clear rationale.

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Then the AOJ should readjudicate the claim on appeal in light of all of the evidence of record to specifically include any additional evidence that has been added to the record for review in the first instance.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


